—In an action to recover no-fault medical payments under four insurance contracts, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated July 20, 2000, as denied its motion to vacate a judgment of the same court, entered January 7, 2000, upon its default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
A defendant seeking to vacate a judgment entered upon its default in answering a complaint must demonstrate both a reasonable excuse for the default and the existence of a meritorious defense (see, Manigat v Louis, 262 AD2d 289). Generally, the decision as to the setting aside of a default in answering is left to the sound discretion of the Supreme Court, the exercise of which will not be disturbed if there is support in the record (see, Gurreri v Village of Briarcliff Manor, 249 AD2d 508; MacMarty, Inc. v Scheller, 201 AD2d 706). Since the defendant failed to establish a reasonable excuse for its default, it was not entitled to vacatur (see, CPLR 5015 [a] [1]; Jacobowitz & Gubits v Duffy, 236 AD2d 446). O’Brien, J. P., Gold-stein, Friedmann and Smith, JJ., concur.